FROST, J.
Heard on defendant’s motion for new trial after verdict for plaintiff in the sum of 110.90'.
Myers R. Armstrong, claiming to be the agent of Ethel A. Garcia, was driving the latter’s machine southerly on Harrison Street in the City of Providence, on the 6th day of May, 1932. At the intersection of Westfield Street, Armstrong looked to his left and saw a large oil truck approaching at a “pretty fast” rate of speed. The truck at that time was 75 feet away. In cross-examination he said the truck was approaching at a rate of 40 miles an hour. He was running not more than 10 miles an hour.
Caesar A. Garcia, who was sitting beside Armstrong, testified that the oil truck was coming full speed.
The truck was loaded with gasoline and struck plaintiff’s car before it had crossed Westfield Street.
There is testimony which, the Court thinks, justified the jury in finding the operator of the truck negligent in that he did not slow down sufficiently at the intersection of the highways in question. But the Court thinks the weight of the evidence indicates also that Armstrong did not exercise the care of a reasonably prudent person in attempting to cross Westfield Street as he did. Under some circumstances he would have the right of way over a vehicle approaching on Westfield Street from his left. In this case, however, he saw that the oil truck was coming at a highly dangerous rate of speed, considering the time and place, and that the operator was not slowing down to allow him to pass. Armstrong was bound by what he himself saw.
A careful consideration of the entire testimony compels the Court to find that the verdict is against the weight of the evidence and against the law as given to the jury, and defendant’s motion is therefore granted.